UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1953



In Re:   THOMAS JOSEPH DALTON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (2:03-cr-00739-DCN-1)


Submitted:   February 24, 2009              Decided:   March 11, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Joseph Dalton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Joseph Dalton petitions for a writ of mandamus,

asserting excessive delay and seeking an order directing the

district court to rule on his case following remand from this

court for resentencing.              As the district court has appointed new

counsel     for    Dalton      and     has    directed        the     U.S.      Marshal   to

transport    Dalton       to   the    court       for    resentencing,       we    deny   the

mandamus petition as moot.              We grant leave to proceed in forma

pauperis.       We dispense with oral argument because the facts and

legal    contentions       are   adequately             presented    in    the     materials

before    the     court   and    argument         would     not     aid   the     decisional

process.

                                                                          PETITION DENIED




                                              2